El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
En un caso revestido de gran interés público, revisamos el decreto de inconstitucionalidad de la See. 6 de la Ley Núm. 25 de 3 de junio de 1960 (18 L.ER.A. ant. sec. 249d), que disponía que todo maestro en servicio activo del Departamento de Instrucción Pública, que fuese candidato oficial a un cargo electivo, sería automáticamente relevado de sus funciones docentes y tendría derecho a una licencia especial con sueldo hasta un día después de la celebración de las elecciones.
Evaluadas las comparecencias de las partes y de los interven-tores, Asociación de Maestros de Puerto Rico (Asociación) y Federación de Maestros de Puerto Rico (Federación), resolvemos que la See. 6 de la Ley Núm. 25, supra, no violaba la cláusula de la igual protección de las leyes de la Constitución del Estado Libre Asociado de Puerto. Rico. Revocamos el dictamen del Tribunal Superior, Sala de San Juan.
*869h — l
Los hechos de este caso son relativamente sencillos. Cuatro (4) empleados públicos de carrera, certificados por el Partido Nuevo Progresista (PN.E) como candidatos a distintos cargos políticos en los comicios de 1988, (1) solicitaron a sus respectivas agencias que se les concediesen los beneficios de una licencia política con sueldo. Cada uno de los jefes de agencia denegó la solicitud amparándose en que no tenían facultad en ley para otorgar la licencia requerida. Inconformes con esa decisión, los empleados presentaron en el Tribunal Superior, Sala de San Juan, una petición de mandamus, de injunction preliminar y perma-nente, y de sentencia declaratoria, en la cual argumentaron ser víctimas de un trato discriminatorio, ya que la See. 6 de la Ley Núm. 25, supra, autorizaba la concesión de licencias políticas con sueldo solamente a los maestros del Departamento de Instrucción Pública. Solicitaron como remedio que se ordenara a los jefes de agencia demandados concederles los beneficios solicitados.
Después de unos trámites procesales, el Tribunal Superior emitió una orden en la cual denegó remedios provisionales e indicó que el litigio gozaba más de la característica de una sentencia declaratoria que de una acción interdictal. Como consecuencia, ordenó la comparecencia de la Secretaria de Instrucción Pública, de la Federación y de la Asociación para que expresaran su posición sobre la constitucionalidad de la See. 6 de la Ley Núm. 25, supra. Concluidos esos trámites, el tribunal declaró inconstitucio-nal el estatuto porque violaba la cláusula que garantiza la igual protección de las leyes. También, expidió un injunction perma-nente contra la Secretaria de Instrucción Pública y el Secretario *870de Hacienda, ordenándoles que se abstuvieran de conceder licen-cias políticas con sueldo a los maestros y que cancelaran todas aquellas que fueron autorizadas a partir del 1ro de enero de 1989.
De esa sentencia apela el Procurador General de Puerto Rico y los interventores, Asociación y Federación, argumentando que erró el foro de instancia al declarar inconstitucional la See. 6 de la Ley Núm. 25, supra. Nos invitan a que revoquemos ese dictamen y evaluemos dicha legislación a la luz de un escrutinio judicial tradicional mínimo. Aceptamos la apelación presentada por el Estado y ordenamos la consolidación de los recursos de revisión y la expedición' de los respectivos mandamientos al tribunal de instancia. En auxilio de nuestra jurisdicción, paralizamos los procedimientos hasta tanto pasáramos juicio sobre los méritos de los recursos. Berberena v. Echegoyen, 123 D.P.R. 76 (1988). Completado el trámite de rigor, estamos en posición de resolver. Revocamos.
1-H H-1
Antes de considerar los méritos de este recurso, y a raíz de una serie de eventos que han ocurrido desde que el foro de instancia dictó sentencia el 13 de octubre de 1988, debemos examinar si el recurso elevado ante este Foro se ha tornado académico. (2) Veamos.
Las elecciones generales de Puerto Rico, para las cuales los demandantes apelados solicitaron su licencia con paga, fueron *871celebradas en noviembre de 1988. Tomamos conocimiento judicial de que en esas elecciones todos los demandantes apelados fueron candidatos, de que el Sr. José A. Meléndez y el Sr. Aníbal Meléndez Rivera fueron elegidos Alcaldes de los Municipios de Naguabo y de Fajardo, respectivamente, y de que se encuentran desempeñando dichos cargos. Sin embargo, esto no es óbice para que adjudiquemos el recurso en sus méritos.
En el caso de autos existen las circunstancias que aconsejan que invoquemos las excepciones a la doctrina de academicidad. Noriega v. Gobernador, 122 D.P.R. 650 (1988); El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988); Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980); E.L.A. v. Aguayo, 80 D.P.R. 552 (1958). En primer lugar, la controversia es recurrente respecto a los demandantes apelados, pues pueden aspirar a una nueva candidatura en elecciones futuras. Además, es susceptible de repetirse respecto a otros empleados públicos que deseen aspirar a puestos electivos y soliciten licencias con sueldo. Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991); Com. de la Mujer v. Srio. de Justicia, supra, pág. 725.
Consideramos también que por el poco tiempo que transcurre entre la certificación de una candidatura y el día de las elecciones, y la alta probabilidad de que el asunto no pueda resolverse finalmente antes de que se celebren los comicios, esta controver-sia es capaz de evadir la revisión judicial. Un ejemplo de lo anterior es el caso de autos. En estas circunstancias, el caso plantea una cuestión recurrente que por su naturaleza hace muy difícil dilucidarla en los tribunales. Asoc. de Periodistas v. González, supra; Hosp. San Pablo v. Hosp. Hnos. Meléndez, 123 D.P.R. 720 (1989).
HH HH i — I
Por otro lado, la aprobación de la Ley Núm. 68 de 28 de agosto de 1990 (3 L.P.R.A. see. 391 et seq.) mientras esta Curia tenía sometida la apelación del Estado tampoco hace académica esta controversia.
*872Recordemos que, de ordinario, un caso se torna académico cuando la Asamblea Legislativa enmienda el estatuto impugnado constitucionalmente antes de que el foro apelativo revise el decreto de inconstitucionalidad de un tribunal de instancia. La aeademicidad sobreviene si la nueva ley pone fin a la controversia planteada en el recurso y corrige el defecto o elimina la disposición en controversia. Es por esto que al adjudicar la controversia se toma en consideración que la ley se aplicará no como estaba antes, sino como está luego de enmendada. Véanse: Kremens v. Bartley, 431 U.S. 119, 126-129 (1977); Fusari v. Steinberg, 419 U.S. 379, 380, rev. denegada, 420 U.S. 955 (1975); Department of Treasury v. Galioto, 477 U.S. 556 (1986). (3) Bajo estas circunstancias, no habría un caso o una controversia que amerite consideración por el foro apelativo, pues la misma fue resuelta al aprobarse la nueva ley, y las circunstancias que originaron el recurso presentado ya no estaban presentes. Véase Nogueras v. Hernández Colón, 127 D.P.R. 638 (1991). Lo mismo ocurriría si la ley declarada inconstitucional en el foro de instancia es derogada totalmente. Véase Bryan v. Austin, 354 U.S. 933 (1957).
Sin embargo, si a pesar de las enmiendas la nueva ley no resuelve la controversia o el asunto sometido, el tribunal apelativo retiene jurisdicción sobre el caso. Véanse: National Coal Operators’ Assn. v. Kleppe, 423 U.S. 388, 393 esc. 4 (1976); Brockington v. Rhodes, 396 U.S. 41, 43 (1969); Panama Refining Co. v. Ryan, 293 U.S. 388, 413-414 (1935); Campbell v. California, 200 U.S. 87, 91-93 (1906); Anotación, What Circumstances Render Civil Case, or Issues Arising Therein, Moot so as to Preclude Supreme Court’s Consideration of their Merits, 44 L.Ed.2d 745, 758-760 (1976). En ese caso, la controversia sigue viva y requiere la adjudicación del foro apelativo. Entonces, la determinación del foro de instancia debe revisarse a la luz de la ley tal y como se encuentra actualmente, no como estaba al momento de la adjudi-*873cación en primera instancia. Véanse: Diffenderfer v. Central Baptist Church, 404 U.S. 412, 414 (1972); Hall v. Beals, 396 U.S. 45, 48 (1969).
En el caso de autos, mientras el recurso se encontraba en este foro apelativo, la Asamblea Legislativa aprobó la Ley Núm. 68, supra, que cambió el nombre del Departamento de Instrucción Pública y adoptó un nuevo ordenamiento para la educación en todo el país. Por virtud de la Ley Núm. 4 de 31 de octubre de 1990 (3 L.PR.A. see. 391 n.) se aclaró que la Ley Núm. 68, supra, entraría en vigor el mismo día de su aprobación. Procede, a tenor con las normas sobre academicidad anteriormente expuestas, que examinemos la nueva ley y los planteamientos presentados para determinar si las controversias de autos aún subsisten bajo la nueva ley y si una determinación nuestra no resulta académica. Es decir, debemos determinar si los demandantes apelados que-dan en la misma posición en que se encontraban bajo la Ley Núm. 25, supra, y si bajo la nueva ley se presentan las mismas cuestiones constitucionales.
<1
Al amparo del ordenamiento provisto por la Ley Núm. 25, supra, la See. 6, que regulaba la concesión de licencias políticas para los maestros del Departamento de Instrucción Pública, disponía:
Cuando un maestro de instrucción pública en servicio activo sea oficialmente nominado para un cargo de elección popular por un partido político y decida aceptar su candidatura, quedará automáticamente relevado del servicio diurno y nocturno a partir de la fecha en que su candidatura quede definitivamente radicada en la Secretaría de Estado hasta pasadas las elecciones generales en Puerto Rico; Disponiéndose, que en tal caso el Secretario de Instrucción Pública concederá una licencia especial con paga al maestro concernido, desde la fecha de la radicación definitiva de su candidatura en el año de elecciones hasta un día después de celebradas las mismas. Esta licencia no será descontada de ningún otro tipo de licencia. En adición a dicha licencia con sueldo tendrá *874derecho a solicitar y disfrutar de licencia sin sueldo hasta la terminación del primer semestre escolar. De no salir electo podrá reintegrarse, si así lo deseare, a su antiguo cargo con los mismos derechos y prerrogativas que tuviere al momento de su separación. Si su plaza estuviere ocupada o si no hubiere una plaza vacante de la misma categor[í]a en su distrito escolar el Secretario de Instruc-ción Pública prorrogará la licencia especial con paga hasta la iniciación oficial del segundo semestre escolar. De salir electo, el Secretario de Instrucción Pública deberá concederle licencia sin sueldo por el período de su incumbencia en el cargo, si el maestro lo solicitare. (Énfasis suplido.) 18 L.ER.A. ant. sec. 249d.
Esta sección contiene un esquema para la concesión de licencias políticas a los maestros que estén desempeñándose activamente en el Departamento de Instrucción Pública y que hayan aceptado la candidatura oficial para un cargo público. En tal caso, se le confiere facultad al Secretario de Instrucción Pública para concederle al maestro una licencia especial con paga desde la fecha de la presentación de su candidatura durante el año eleccionario hasta un día después de las elecciones. Si nó sale electo y al reintegrarse durante el primer semestre escolar a su antiguo cargo no puede ocupar la plaza por no haber vacantes en su distrito, tendrá derecho a que se le extienda la licencia con paga hasta que termine el primer semestre escolar. Por otro lado, si no sale electo y no desea reintegrarse a sus labores inmediatamente, tiene derecho a una licencia especial sin sueldo hasta que termine el primer semestre escolar. De salir electo, el maestro tendrá derecho, si lo solicita, a la licencia especial sin sueldo durante el período de incumbencia en el cargo.
Como vemos, el estatuto le confiere solamente a los maestros activos del Departamento de Instrucción Pública el derecho a disfrutar de una licencia con sueldo para defender sus candidatu-ras. La clasificación que crea el estatuto divide a los maestros activos de los demás empleados públicos que no están cobijados por la legislación.
Por otro lado, la nueva ley dispone, en lo pertinente, como sigue:
*875Cuando un maestro del salón de clases que esté ejerciendo como tal en el sistema de educación pública sea oficialmente nominado para el cargo de gobernador, comisionado residente, senador, representante o alcalde, y decida aceptar su candidatura, quedará automáticamente relevado del servicio a partir del primero (1ro.) de agosto del año electoral hasta el lunes inmediatamente siguiente al día en que se celebren las elecciones generales en Puerto Rico. En tal caso[,] se concederá al maestro una licencia especial con paga durante el período antes indicado. Esta licencia no será descontada de ningún otro tipo de licencia. Además, el maestro tendrá derecho a solicitar y disfrutar de licencia sin sueldo hasta la terminación del primer semestre escolar. De no salir electo, podrá reintegrarse a su antiguo cargo, si así lo desea, con los mismos derechos y prerrogativas que tenía al momento de su separación. Si su plaza estuviere ocupada o si no hubiese una plaza vacante de la misma categoría en su distrito escolar, el Secretario de Educación prorrogará la licencia especial con paga hasta el inicio oficial del segundo semestre escolar. De salir electo, el Secretario deberá concederle licencia sin sueldo por el período de su incumbencia en el cargo, si el maestro la solicita. (Enfasis suplido.) 3 L.BR.A. sec. 393m.
Al comparar estas leyes notamos que el esquema de licencias con sueldo a maestros que sean candidatos a ciertos puestos electivos, que fuera declarado inconstitucional por el tribunal de instancia, fue ratificado recientemente por la Asamblea Legislativa y continúa siendo un beneficio concedido únicamente a la clase magisterial. No obstante el dictamen del tribunal a quo, la Comisión Especial Conjunta para la Reforma Educativa Integral, en su informe a los cuerpos legislativos, reafirmó su propósito de conservar el mismo sistema de licencias con sueldo a los maestros de los salones de clase:
. Se reitera el derecho a la libre expresión del magisterio y el-reconocido interés que se plasma en la Ley Núm. 25 de 3 de junio de 1960, según enmendada, de que el magisterio participe en los procesos políticos de nuestro país. No obstante, y en beneficio del ambiente escolar que debe imperar para la consecución de la excelencia educativa[,] y para el proceso de enseñanza[-]aprendizaje, se mantienen las limitaciones y condiciones que fija la Ley Núm. 25. (Énfasis suplido.) Informe de la Comisión Especial *876Conjunta para la Reforma Educativa Integral de 5 de julio de 1990, págs. 17-18.
La nueva ley también concede licencias con sueldo a aquellos maestros oficialmente nominados para los cargos de Gobernador, Comisionado Residente, Senador, Representante o Alcalde. Difiere de la Ley Núm. 25, supra, en cuanto a que limita la concesión de la licencia a maestros del salón de clases que ejercen como tales en el Sistema de Educación Pública y especifica cuáles son los cargos electivos a los que los maestros tienen que ser nominados para tener derecho a la licencia con sueldo. (4) Además, restringe la licencia con paga al período comprendido desde el 1ro de agosto del año electoral hasta el lunes inmediatamente después de las elecciones, y no desde la fecha de presentación de la candidatura como disponía la ley anterior.
Comparados ambos estatutos, concluimos que los cambios sufridos por la nueva ley no convierten en académicos los plan-teamientos de los demandantes apelados. Éstos alegaban que la See. 6 de la Ley Núm. 25, supra, violaba la igual protección de las leyes porque autorizaba la concesión de licencias políticas con sueldo solamente a los maestros. El Art. 3.14 de la Ley Núm. 68, supra, 3 L.P.R.A. sec. 393m, retiene este esquema de licencias para los maestros del salón de clase. También, expresamente dispone que aquel maestro del salón de clases que sea oficialmente nominado para uno de los cargos descritos “quedará automáticamente relevado del servicio a partir del primero (1ro.) de agosto del año electoral . . .”. (Énfasis suplido.) Según los estatutos vigentes, los otros empleados públicos no tienen derecho a esta licencia especial ni quedan automáticamente relevados de *877sus funciones al aceptar una candidatura para uno de estos cargos electivos.
Además, la controversia ante nos versa exclusivamente sobre la validez de la concesión legislativa de esta licencia para favore-cer a un grupo de empleados públicos. Así las cosas, los deman-dantes apelados permanecen en la misma postura frente a la nueva ley. La aprobación de la Ley Núm. 68, supra, no pone fin a la controversia que dio fundamento al pleito original.
Por último, el dictamen del foro de instancia también ordenó la cancelación de todas las licencias autorizadas a partir del 1ro de enero de 1989. La nueva ley provee un procedimiento para las licencias solicitadas después de su aprobación y no para las concedidas al amparo del estatuto anterior. Para los maestros que actualmente están disfrutando de una licencia sin sueldo conferida bajo el estatuto anterior, la controversia no es acadé-mica porque esta licencia concedida al amparo de la Ley Núm. 25, supra, sería automáticamente revocada de prevalecer la sentencia apelada.
Por las razones expuestas anteriormente, resolvemos que la controversia sometida ante nos es justiciable y requiere nuestra oportuna adjudicación antes de los próximos comicios electorales. Si no se resuelve en esta ocasión, prevalecería la incertidumbre sobre la validez constitucional de las licencias con sueldo a los maestros candidatos a cargos electivos.
En estas circunstancias, procede decidir si la concesión de licencias con sueldo a los maestros del Sistema de Educación Pública que aspiren a cargos electivos viola la cláusula que garantiza la igual protección de las leyes de la Constitución del Estado Libre Asociado de Puerto Rico.
V
En nuestra jurisdicción existe abundante jurisprudencia interpretativa de la cláusula constitucional sobre igual protec-*878ción de las leyes. (5) Esta disposición se activa cuando nos enfrentamos a una legislación o a una acción estadual que crea clasificaciones entre grupos, discriminando a unos frente a otros. Sin embargo, hemos señalado que no toda discriminación viola este precepto, ya que las normas que nutren este principio no exigen un trato igual para todos los ciudadanos, aunque sí prohíben un tratamiento desigual injustificado. Zachry International v. Tribunal Superior, 104 D.P.R. 267, 276-277 (1975). El fundamento de este precepto surge de la concepción básica de que para gobernar una sociedad tan compleja y variada, en la cual existen distintos intereses individuales y grupales, y diversas relaciones sociales, es necesario establecer clasificacio-nes.
Por consiguiente, el problema central que plantea la aplicación de la igual protección de las leyes es el de diseñar normas que permitan al gobierno establecer clasificaciones pero que a la vez protejan a las personas contra desigualdades indebidas o irrazona-bles u odiosas (invidious).
Por todas estas consideraciones, el principio cardinal en que se funda constitucionalmente la igual protección de las leyes es el de “trato similar para personas similarmente situadas”. Véase R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1988, Vol. II, págs. 1081-1082.
De modo que en todo análisis sobre igual protección de las leyes tenemos que evaluar la relación entre el propósito que se quiere obtener y la clasificación utilizada por el Estado. También, se debe ponderar la importancia del derecho o del interés afectado por la actuación del Estado. Para hacer dicho análisis, la doctrina ha desarrollado el uso de diversos tipos de escrutinios judiciales para evaluar la constitucionalidad de una ley. En nuestra jurisdicción hemos utilizado dos (2) escrutinios: el estricto y el racional. Marina Ind., Inc. v. Brown Boveri Corp., 114 D.P.R. 64 (1983); *879Vélez v. Srio. de Justicia, 115 D.P.R. 533 (1984); Salas v. Municipio de Moca, 119 D.P.R. 625 (1987); P.I.P. v. C.E.E., 120 D.P.R. 580 (1988); De Paz Lisk v. Aponte Roque, 124 D.P.R. 472 (1989).
Rara que se justifique la utilización del escrutinio riguroso o estricto, el tribunal tiene que identificar si la clasificación hecha afecta algún derecho fundamental de la persona o si establece alguna clasificación sospechosa que no guarde relación con la habilidad o aptitud de las personas afectadas por la clasificación. Zachry International v. Tribunal Superior, supra, págs. 276-277. Si se identifican esas clasificaciones, la legislación se presume inconstitucional y le corresponde al Estado probar la existencia de un interés apremiante que las justifique. Este Tribunal ha empleado el escrutinio estricto para analizar clasificaciones sospechosas o que afectan derechos fundamentales en innumerables ocasiones. Véanse, por ejemplo: Com. de la Mujer v. Srio. de Justicia, supra; Zachry International v. Tribunal Superior, supra, clasificación fundamentada en sexo; Ocasio v. Díaz, 88 D.P.R. 676 (1963); García v. Acevedo, 123 D.P.R. 624 (1989); Almodóvar v. Méndez Román, 125 D.P.R. 218 (1990), clasificación fundamentada en condición social y nacimiento; De Paz Lisk v. Aponte Roque, supra, extranjería; Morales Morales v. E.L.A., 126 D.P.R. 92 (1990), clasificación que afectaba el derecho a la huelga; Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990); McCrillis v. Aut. Navieras, 123 D.P.R. 113 (1989), clasificación fundamentada en ideas políticas; León Rosario v. Torres, 109 D.P.R. 804 (1980), clasificaciones tangentes a la dignidad humana.
El escrutinio tradicional mínimo se utiliza cuando la legislación impugnada no crea unas clasificaciones sospechosas o no afecta derechos fundamentales. En ese sentido, la clasificación tiene que ser razonable al situar a personas similares con respecto al propósito de la ley. Cuando se utiliza este escrutinio, la ley se presume constitucional si existe un mero nexo racional entre el propósito legislativo y la clasificación establecida. La ley será constitucional siempre que razonablemente pueda concebirse una situación que justifique la clasificación. Vélez v. Srio. de *880Justicia, supra, pág. 538. El que impugna la legislación tiene el peso de la prueba de establecer que la clasificación es claramente arbitraria y que no se puede establecer nexo racional alguno. íd. Al amparo de este trasfondo doctrinal, procede analizar la con-troversia de autos.
VI
La clasificación que creó la Ley Núm. 25, supra, dividió a los maestros de los demás empleados públicos que no estaban cobijados por la legislación. Examinemos si esa clasificación viola la cláusula sobre igual protección de las leyes.
El foro de instancia utilizó un escrutinio estricto al evaluar la clasificación mencionada. Sin embargo, al hacerlo, no identificó si se afectaba un derecho fundamental o si la clasificación era sospechosa. Como paso inicial en nuestro análisis judicial, tenemos que señalar que el estatuto impugnado no genera clasificación sospechosa alguna ni afecta un derecho fundamental.
No es correcta la posición de los recurridos al señalar que la legislación afecta el derecho a ser candidato a un puesto público. En primer lugar, hemos establecido que el derecho a ser candidato a un cargo electivo no es un derecho fundamental. García v. Luciano, 115 D.P.R. 628, 630 (1984). Véase, también, P.P.D. v. Planadeball Poggy, 121 D.P.R. 570 (1988). Con fines ilustrativos, véase Clements v. Fashing, 457 U.S. 957, 963 (1982). En general, consúltese J. J. Alvarez González, El derecho a acceso en la papeleta electoral en Puerto Rico: un análisis constitucional, 50 Rev. Jur. U.P.R. 331 (1981). En segundo lugar, la clasificación que establece este estatuto no menoscaba ni prohíbe a los empleados públicos la capacidad ni la oportunidad de ser candidatos a puestos electivos. Ejemplo claro de esto es la situación de autos, donde todos los demandantes apelados, mientras eran empleados públicos, fueron candidatos en las elecciones de 1988 y dos (2) de ellos fueron electos y se encuentran desempeñando sus cargos. For otro lado, el legislador concedió una licencia con paga *881a una clase de empleado público que por disposición de ley tiene que automáticamente dejar de trabajar al aceptar la candidatura. Tanto la anterior legislación como el ordenamiento aprobado recientemente requieren de forma expresa que un maestro sea relevado de sus funciones al aceptar una candidatura para uno de los cargos descritos. Los empleados públicos que originan esta controversia no tienen una restricción similar y pueden aceptar una candidatura y continuar trabajando en sus funciones regulares siempre que no utilicen su posición oficial para fines político-partidistas en violación a la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1371(2).
La medida legislativa tiene el propósito dual de evitar que un maestro tenga que dejar de trabajar al aspirar a cargos electivos y, simultáneamente, se quiere evitar la contaminación del Sistema de Educación Pública con la política partidista. No se trata de una restricción de acceso a la papeleta electoral para una clase de candidatos, sino de un incentivo gubernamental para facilitar ese acceso a los maestros. Véase J.J. Alvarez González, Derecho Constitucional, 59 (Núm. 2) Rev. Jur. U.P.R. 247, 257 esc. 52 (1990). Al no tratarse de una clasificación sospechosa ni de derechos fundamentales de los demandantes apelados, la controversia de autos debe evaluarse a la luz de un escrutinio tradicional mínimo. (6)
Por ser este tipo de legislación un área que compete a las otras ramas del Estado, nuestra facultad de interpretar la Constitución del Estado Libre Asociado y las leyes del país no debe extenderse a evaluar la sabiduría o los beneficios públicos de esta legislación. Tampoco debemos ceder a la tentación de revisar los criterios utilizados por las otras ramas del Gobierno al formular la *882política pública y al establecer las prioridades fiscales. Sólo nos corresponde determinar si existe una mínima racionalidad- que sostenga el propósito del estatuto. Debemos hacer este análisis con un criterio que estime la difícil tarea legislativa de establecer las prioridades presupuestarias y que sea compatible .con. la tendencia judicial de prudencialmente no intervenir en asuntos relacionados con el uso de fondos públicos y con la reglamentación de la economía.
El estrepitoso fracaso del Tribunal Supremo federal en las primeras cuatro décadas de este siglo, demostró que estas áreas no son de la particular pericia del poder judicial y que la Constitución no debe utilizarse para interferir con la actividad legislativa en ellas. Alvarez González, Derecho Constitucional, supra, pág. 255.
Además, no olvidemos que en nuestro sistema democrático el legislador continuamente tiene que establecer clasificaciones entre personas y grupos, y que es imposible gobernar en el estado moderno sin esta facultad. “Si la igual protección de las leyes rigiera literalmente, es obvio que no se podría gobernar.” Serrano Geyls, op. cit., pág. 1081.
<1 I — i I — I
La Ley Núm. 25, supra, fue una medida que culminó los esfuerzos del magisterio puertorriqueño por eliminar las prohibi-ciones absolutas de actividades políticas de los maestros conteni-das en la Ley Escolar Compilada de Puerto Rico de 12 de marzo de 1903, según enmendada. Ese estatuto obligaba a los maestros, que fuesen nominados a un cargo público de elección popular, a renunciar inmediatamente su cargo en el magisterio(Énfa-sis suplido.) 1925 Leyes de Puerto Rico 579. Preocupados porque esta ley menoscababa la libertad de pensamiento y de expresión de los maestros, la Comisión de Derechos Civiles recomendó que se les reconociera su derecho a participar en la contienda electoral. Para evitar el uso indebido de su posición, se sugirió la concesión de licencias con sueldo a los que aspiraran a cargos electorales. Informe del Comité del Gobernador (1959-CDC-001) *883de agosto de 1959, Comisión de Derechos Civiles, en Informe de la Comisión de Derechos Civiles del Estado Libre Asociado de Puerto Rico, New Hampshire, Ed. Equity, 1973, T. 1, pág. 46.
En su próxima sesión ordinaria, la Asamblea Legislativa aprobó la Ley Núm. 25, supra. Del extenso historial legislativo de la medida se desprende que su propósito fue colocar a los maestros “en igualdad de condiciones con los demás ciudadanos . . .”. 18 L.P.R.A. sec. 249a n. En particular, los legisladores querían eliminar la prohibición absoluta a los maestros a aspirar a cargos electivos que contenía la anterior legislación. Ellos sabían que una prohibición análoga se extendía solamente a los jueces, Art. Y, Sec. 12 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1; a los policías, 25 L.P.R.A. see. 1024(a) y (b), y también a algunos empleados públicos que trabajaban en otras entidades del Gobierno de Puerto Rico que estaban estrechamente vinculadas con agencias federales cubier-tas por la Ley Hatch, 5 U.S.C. see. 1501 et seq. (7) El resto de los empleados públicos podía postularse para algún cargo electivo y podía continuar trabajando sin tener que renunciar o solicitar una licencia sin sueldo.
Para corregir los males de la legislación anterior, el estatuto reconoce el derecho de los maestros de las escuelas públicas “a participar en cualquier momento u ocasión en campañas y activi-dades políticas, a ser candidatos para cargos públicos electivos o de nombramiento, y a defender sus propias candidaturas o la candidatura de cualquier otra persona”. 18 L.P.R.A. sec. 249b.
Sin embargo, para evitar el proselitismo político en las aulas, la medida requiere que durante las horas de clases los maestros se abstengan de ejercer los derechos que se le han reconocido. Para garantizar el más estricto cumplimiento con estas normas, se releva automáticamente a un maestro de su cargo cuando sea “oficialmente nominado para un cargo de elección popular” y *884simultáneamente se le conceda una “licencia especial con paga al maestro concernido . . 18 L.ER.A. sec. 249d.
Por el hecho de que, a diferencia de los demás funcionarios públicos, los maestros no pueden ejercer las funciones de su cargo mientras están activos en la política, los legisladores decidieron brindarle un tratamiento distinto muy a tono con sus particularidades profesionales. Al así hacerlo, reconocieron que la labor de los maestros es de amplia dedicación y preparación. Constantemente tienen que estar elaborando los planes diarios de enseñanza que normalmente sólo pueden ser confeccionados por las noches o en sus días libres. También, continuamente tienen reuniones relacionadas con la educación, la preparación y la recreación de los estudiantes. De igual forma, en cada distrito escolar se celebran múltiples actividades educativas en las cuales la participación del maestro es de vital importancia para el desarrollo de sus estudiantes.
La naturaleza de la función educativa requiere que los maestros utilicen gran parte de su tiempo libre para atender estas responsabilidades inherentes al magisterio. De ahí que los legis-ladores hayan tenido que diseñar para los maestros un esquema distinto al que tienen los demás funcionarios públicos. De esta forma no se afecta adversamente su función educativa con los niños puertorriqueños. Sobre este extremo es particularmente relevante el intercambio que sostuvieran varios legisladores con la Presidenta de la Asociación, Sra. María Arroyo de Colón:
SEÑOR ROMAN BENITEZ: Yo quería hacerle unas preguntas. Cuando usted dice que le preguntó a unos grupos políticos sobre esta sección 6, que ellos entendieron que esto constituía un privile-gio, al ellos decir que entendieron que constituía un privilegio, ¿lo hacían comparando la situación del maestro con ellos, o comparando la situación del maestro con otros empleados públicos que pueden ser candidatos y que no van a tener la ventaja de la licencia con sueldo?
SEÑORA ARROYO DE COLON: Yo no hablé con otros emplea-dos del Gobierno. Hablé con doctores, enfermeras. Les pregunté si les gustaba la política. S[i] ejercían su derecho a [la] política *885plenamente. Algunos, hablé eon algunos agricultores y hablé con algunos comerciantes. Mi marido es comerciante y en una reunión de comerciantes que tuvieron que él asistió, yo lo acompañé y les hice esa pregunta a un grupito como de 10 ó 12, mientras almorzá-bamos.
Y ellos no compararon con los demás empleados del gobierno. Ellos compararon con ellos. Dijeron que ellos, como políticos, cuando iban a defender sus candidaturas no tenían una asignación del Gobierno para dedicar su tiempo a defender las candidaturas. Yo les dije que tampoco el Gobierno tenía una ley que los obligaba a cerrar las tiendas, a entregarle la finca a otro. Que eso era una característica del magisterio porque estábamos bregando con men-tes y almas de niños, y eso, pues, es una cosa sagrada, y el pueblo tiene que proteger a los niños, de que pueda el maestro estar defendiendo su candidatura y el niño sin clases.
SEÑOR CONCEPCION DE GRACIA:... De modo que lo que hay que considerar es el balance de conveniencias también para la escuela pública. Si es conveniente para la escuela pública garanti-zarle a él el derecho a defender su candidatura y de mantenerse en la escuela, o si es más conveniente facilitarle a él los medios para él defender su candidatura fuera de la escuela.
SEÑOR ROMAN BENITEZ: Donde vamos a encontrar objeción es en esto. Yo estoy a favor de la medida en esa forma, pero estoy viendo lo que nos van a decir, las objeciones que van a venir. Entonces será ésa de que otros empleados públicos van a estar limitados porque no tienen la ventaja de la licencia con sueldo. Para eso es que yo estoy tratando de conseguir cómo defenderme de eso. Cómo defender mi punto de vista sobre eso.
SEÑORA ARROYO DE COLON: Los empleados públicos acu-mulan licencia, pero además están bregando con materiales, con oficinas, con otras cosas, que no están bregando con niños. Y el Gobierno puede permitir que esos empleados públicos pudiera permitir cualquier gobierno, estén en sus funciones y que por la noche vayan a un mitin a defender su candidatura. Pero en el magisterio no porque el maestro da sus clases hasta las 4:00 de la tarde. Desde las 7:00 que se va de su casa ó las 7 1/2, y entonces después que va y se baña y come y atiende a su familia, entonces tiene que sentarse a escribir los planes, preparación de la lección del otro día. No puede irse a la noche y seguir siendo maestro, por eso, porque tiene que irse.
*886SEÑORA PRESIDENTA:
De modo que en ese terreno, señora Presidenta y compañeros, el argumento se cae por su propio peso. El servicio requiere, el servicio público requiere que esas personas participen en la política activa porque reconocidamente tiene más talento que el promedio del pueblo de Puerto Rico de donde a veces se sacan los candidatos. La escuela pública por otro lado, requiere la garantía de que el maestro que está frente al salón de clases no tiene la preocupación que a las LOO de la tarde hay un mitin en Bucarabones y tiene que irse para allá. Los niños necesitan la protección y la garantía. De modo que lo que un señor podría decir que es un privilegio para un maestro, es un derecho y una garantía para la escuela pública y para esos niños. (Énfasis suplido.) Vista pública sobre el P. del S. 2U9 y P. de la C. 718, Comisión de Instrucción del Senado de Puerto Rico, 25 de marzo de 1960, págs. 35-37.
Al aprobar esta legislación, la Asamblea Legislativa ratificó “que la función magisterial ocupa un lugar importante en nuestra escala de valores sociales”, De Paz Lisk v. Aponte Roque, supra, pág. 488, y resolvió la disyuntiva de que el reconocimiento de los derechos constitucionales de este grupo pudiese menoscabar los derechos de los estudiantes a recibir una educación “libre y enteramente no sectari[a]”. Art. II, Sec. 5, Const. E.L.A., supra, ed. 1982, pág. 271.
En sus deliberaciones la Comisión se ha preocupado por salva-guardar en esta medida dos valores básicos de nuestra democracia. Nos referimos en primer lugar al principio de la igualdad de los derechos civiles, que debe imperar sin condiciones de clase alguna, y en segundo lugar el derecho imprescriptible, inviolable y sagrado del estudiante a recibir la enseñanza sin adulteraciones proceden-tes de la parcialidad política del maestro. Esta doble preocupación ha presidido la redacción del proyecto. (Énfasis suplido.) Informe de la Comisión de Instrucción de la Cámara de Representantes sobre el E de la C. 718 de 19 de febrero de 1960, pág. 2.
Con esos propósitos rectores, los legisladores aprobaron el esquema de licencia con sueldo a los maestros candidatos a cargos electivos. Con ese diseño, además de subsanar el hecho de que el maestro queda relevado automáticamente de sus funciones *887cuando acepta una candidatura, se le garantiza a este grupo el sustento de vida hasta que transcurran los comicios. Para satis-facer ese interés gubernamental, había que diseñar un esquema que evitara el éxodo de los maestros hacia otras actividades, garantizándole también seguridad de empleo. Finalmente, la legislación también persigue el interés de estimular a los maestros a aportar su experiencia y su talento en el proceso electoral y en la administración de los gobiernos estatales y municipales.
VIII
Hemos expuesto que durante todo el historial legislativo permeó el deseo de armonizar el derecho a la educación de los niños y el derecho de los maestros a participar en los procesos electorales del país. El legislador entendió que proveyéndole unos mecanismos adecuados al maestro para vindicar su derecho sin que se afectara la educación de los niños armonizaba el conflicto de intereses. El andamiaje de estas licencias especiales guarda un nexo racional con el propósito legislativo, y la clasificación creada no afecta derechos fundamentales de aquellos que están excluidos ni los relega arbitrariamente a un plano de inferioridad. Los demandantes apelados no han logrado probar la arbitrariedad de la legislación que impugnaron. Es perfectamente legítimo que el proceso legislativo haya decidido que conviene a los mejores intereses del país estimular a la clase magisterial a que participe en el proceso gubernamental tanto para el beneficio del Estado como para salvaguardar el derecho de los estudiantes a recibir una educación adecuada. Independientemente de nuestras preferencias personales sobre esta medida, lo cierto es que el juicio legislativo merece deferencia en la formulación de la política pública. (8)
*888Por los fundamentos que hemos expuesto, resolvemos que la See. 6 de la Ley Núm. 25, supra, no viola la cláusula constitu-cional de la igual protección de las leyes. Procede revocar el dictamen del foro de instancia. Se dictará sentencia en confor-midad con lo aquí expuesto.
Los Jueces Asociados Señores Negrón García y Rebollo López emitieron opiniones disidentes.

C1) a) Héctor Berberena- se desempeñaba como Coordinador Regional en la Administración del Derecho al Trabajo (A.D.T.). Aspiraba al cargo de Alcalde del Municipio de Humacao.
b) José A. Meléndez- era empleado regular del Departamento de Transportación y Obras Públicas (D.T.O.E). Aspiraba al cargo de Alcalde del Municipio de Naguabo.
c) José R. Díaz Coss- era empleado regular del D.T.O.E Aspiraba al cargo de Senador por el Distrito de Humacao.
d) Aníbal Meléndez Rivera- era empleado regular del Departamento de Servicios Sociales. Aspiraba al cargo de Alcalde del Municipio de Fajardo.


(2) El efecto procesal de una determinación de academicidad en apelación, tras la declaración de inconstitucionalidad de una ley, es que el decreto del tribunal de instancia queda anulado (vacated) y el caso se devuelve con órdenes de desestimar la demanda. Véanse, a modo ilustrativo: Burke v. Barnes, 479 U.S. 361 (1987); United States v. Munsingwear, 340 U.S. 36, 39 (1950); Great Western Sugar Co. v. Nelson, 442 U.S. 92 (1979); Duke Power Co. v. Greenwood Co., 299 U.S. 259, 267 (1936). Por su efecto perjudicial, la doctrina de academicidad debe ser aplicada con cuidado.
Por otro lado, aunque se anule el decreto del tribunal de instancia, no se ordenará la desestimación si hay otras controversias que deben dirimirse en dicho foro. Véase, a modo ilustrativo, Department of Treasury v. Galioto, 477 U.S. 556 (1986). Podría también anularse el decreto, pero devolver el caso para que las partes enmienden sus alegaciones a la luz de los nuevos hechos y que la causa se dilucide a base de las controversias entonces presentadas. Véase Duke Power Co. v. Greenwood Co., supra.


(3) Las referencias a la jurisprudencia del Tribunal Supremo de Estados Unidos en todas las partes de esta ponencia son con propósitos ilustrativos o a los fines de identificar el contenido mínimo de las cláusulas constitucionales en controversia.


(4) La See. 6 de la Ley Núm. 25 de 3 de junio de 1960 (18 L.P.R.A. ant. see. 249d) disponía que la concesión de licencias políticas con paga se otorgaría a los maestros del salón de clases oficialmente nominados “para un cargo de elección popular . . Por otro lado, el Art. 3.14 de la Ley Núm. 68 de 28 de agosto de 1990 (3 L.P.R.A. sec. 393m) limita la concesión de dichas licencias sólo a los maestros nominados para ciertos cargos electivos, incluso el de Gobernador, Comisionado Residente, Senador, Representante o Alcalde. Del historial legislativo se desprende que la razón principal para excluir a los nominados a Asambleístas Municipales fue principalmente económica. Por no estar ante nuestra consideración, en buena metodología adjudicativa y constitucional, no procede que evaluemos la validez de estas modificaciones de las candidaturas que son acreedoras a la licencia especial.


(5) “Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley, ni se negará a persona alguna en Puerto Rico la igual protección de las leyes.” Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 276.


(6) En Pacheco v. Srio. Instrucción Pública, 108 D.P.R. 592, 601 (1979), se examinó la constitueionalidad de la Ley Núm. 25, supra. Sin 'embargo, en dicta expresamos que cuando se crea un privilegio para una clase en particular debe utilizarse el escrutinio estricto. No debemos pasar por alto que en aquel caso, a diferencia del caso ante nos, se trataba de clasificaciones entre la misma clase magisterial y no de clasificaciones entre clases distintas entre sí.


(7) Entre los empleados con prohibiciones análogas se encuentran los de la División de Rehabilitación Vocacional, 18 L.P.R.A. see. 1060; los de la Administración del Servicio.de Empleo, 29 L.P.R.A. see. 568, y los de la Ley de Seguridad del Empleo, 29 L.P.R.A. see. 713(f). Véase Hermina González v. Srio. del Trabajo, 107 D.P.R. 667 (1978).


(8) A través de los años, la ley ha sido revisada para efectuar cambios que, según el entendimiento del legislador, responden al balance de los intereses en juego. La tendencia va dirigida a limitar la duración y el alcance de la concesión de licencias con sueldo. Es a la Legislatura y no a este Tribunal a quien le corresponde determinar el uso más adecuado de los fondos públicos. Véase P.I.P. v. C.E.E., 120 D.P.R. 580 (1988).